                        Case 19-01298-MAM       Doc 262     Filed 03/19/20    Page 1 of 2




         ORDERED in the Southern District of Florida on March 18, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________



                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
        In re:                                                     Case No. 18-16248-BKC-MAM
                                                                   Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                    /
        ROBERT C. FURR not individually but                        ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                Defendants.
                                                        /

             ORDER GRANTING, IN PART, PLAINTIFF CHAPTER 7 TRUSTEE ROBERT C.
             FURR’S MOTION FOR PROTECTIVE ORDER AND SANCTIONS [ECF NO. 249]
              Case 19-01298-MAM               Doc 262   Filed 03/19/20    Page 2 of 2




        THIS MATTER came before the Court on February 25, 2020 at 10:00 a.m. on the

Chapter 7 Trustee’s Motion for Protective Order and Sanctions [ECF No. 249] (the “Motion”)

filed by Plaintiff, Robert C. Furr as the Chapter 7 Trustee (the “Trustee”) of the bankruptcy

estate of Chance & Anthem, LLC (the “Debtor”) and Jeffrey M. Siskind’s Response to Chapter 7

Trustee’s Motion for Protective Order and Sanctions [ECF No. 250] (the “Response”). The Court

having reviewed the Motion, Response and pleadings in this case, having heard argument of

counsel and being fully advised on the premises, it is hereby,

        ORDERED, as follows:

        1.      The Motion is GRANTED, in part.

        2.      The Trustee’s deposition in this adversary proceeding shall take place on a

mutually agreed upon date and time.

        3.      The deposition will take place at the Trustee’s office in Boca Raton, Florida.

        4.      Any interested party that is not currently a party to this adversary proceeding may

only attend telephonically through a conference line that the Trustee will make available for

these purposes.

        5.      The request for sanctions is denied without prejudice.

        6.      The Court shall retain jurisdiction of this matter to enforce the terms of this Order.

                                                  ###

Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
Counsel for the Chapter 7 Trustee/Plaintiff
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (954) 453-8000
Fax: (954) 453-8010

Copy to: Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy
hereof to all parties in interest immediately upon receipt]


                                                   2
